



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section, no person
    shall publish the name of a young person, or any other information related to a
    young person, if it would identify the young person as a young person dealt
    with under this Act.

111(1)          Subject to this section, no person
    shall publish the name of a child or young person, or any other information
    related to a child or a young person, if it would identify the child or young
    person as having been a victim of, or as having appeared as a witness in
    connection with, an offence committed or alleged to have been committed by a
    young person.

138(1)          Every person who contravenes
    subsection 110(1) (identity of offender not to be published), 111(1) (identity
    of victim or witness not to be published), 118(1) (no access to records unless
    authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
    subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
    published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
    by school) or (1.15) (information to be kept separate), 45(2) (destruction of
    records) or 46(1) (prohibition against disclosure) of the
Young Offenders
    Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence and liable
    to imprisonment for a term not exceeding two years; or

(b)  is guilty of an offence punishable on summary
    conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. T.B-J., 2017 ONCA 746

DATE: 20170926

DOCKET: C63596 & C63597

Pardu, Huscroft and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

T.B-J.

Respondent

AND BETWEEN

Her Majesty the Queen

Appellant

and

N.A.M.

Respondent

Matthew Asma, for the appellant

David W. Russell, for the respondent, T.B-J.

Michael Ellison, for the respondent, N.A.M.

Jane Stewart and Mary Birdsell, for the intervener,
    Justice for Children and Youth

Heard and released orally: September 22, 2017

On appeal from the sentence imposed on March 13, 2017 by
    Justice Aston Hall of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

The Crown appeals from the sentence imposed on two young persons on the
    ground that it was manifestly unfit. The Crown also asks this Court to set
    judicial criteria for the grant of a reprimand by a youth court judge. We
    decline to do so.

[2]

We disagree that the sentence was manifestly unfit. It was a legally
    available sentence and the sentencing judge considered all relevant factors
    including the seriousness of the offence and the circumstances of the
    offenders.

[3]

Both offenders had taken substantial rehabilitative measures on their
    own. There is no basis to interfere with the trial judges exercise of
    discretion in this case. There will be a publication ban in respect of any
    information which serves to identify either young person.

[4]

The appeal is dismissed.

G. Pardu J.A.

Grant Huscroft J.A.

Fairburn J.A.


